DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-16 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because: the shading in Fig. 3 reduces legibility and does not indicate the surface of an object.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
“130” has been used to designate “travel driver” in Fig. 5 and “communication unit” in ¶119;
“140” has been used to designate “user input unit” in Fig. 5 and “travel driver” in ¶119;
“150” has been used to designate “event output unit” in Fig. 5 and “user input unit” in ¶119; 
“160” has been used to designate “image acquisition unit” in Fig. 5 and “object recognition unit” in ¶119;
“170” has been used to designate “location recognition unit” in Fig. 5 and “position recognition unit” in ¶119; and
“100” has been used to designate “robot” in Fig. 6 and “speaker” in Figs. 7-8.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
"60" in Fig. 5 and "120" in ¶119 have both been used to designate “power supply”;
“131” in Fig. 5 and “142” in ¶126 have both been used to designate “wheel motor”;
“130” in Fig. 5 and “140” in ¶126 have both been used to designate “travel driver”; and
“1000” in ¶138 and “100” in Figs. 7-8 have both been used to designate “speaker”.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “61”, “151”, and “152” in Fig. 5; and “S150” in Fig. 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “120” and “190” in ¶119; “142” and “143” in ¶127.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of terms like “5G” in ¶100, which appears to be a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US Pub. No. 2011/0103191).

As per Claim 1, Shin discloses a method for determining, by a movable robot (10), a position of a speaker (as per speaker’s voice in ¶48, 55) by searching for a direction (as per 50, 106) in which a wake-up voice (speaker’s voice in ¶48, 55) is uttered from the speaker (as per speaker’s voice in ¶48, 55) (Figs. 1-2, 6; ¶49-68, 87-94), wherein the movable robot (10) includes first to fourth microphones (e.g., 11-1, 11-2, 11-3, 11-8) installed at four vertexes of a quadrangle of a horizontal cross section of the robot (10) respectively (Figs. 1, 3-4; ¶50-51, 76-86), wherein the method includes:
receiving a wake-up voice (101 as per speaker’s voice) through first and third microphones (11-2, 11-8) disposed respectively at first and third vertices in a diagonal direction (Figs. 3, 6; ¶48, 55, 76, 87-88);
obtaining (104) a first reference value (correlation coefficient) of the first microphone (11-2) and a second reference value (correlation coefficient) of the third microphone (11-8) based on the received wake-up voice (101 as per speaker’s voice) (Figs. 3, 6; ¶48, 53-66, 76, 87-91);

selecting (105) a second microphone (11-3) disposed at a second vertex, wherein the first and second microphones (11-2, 11-3) are on a front side of the quadrangle (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93);
calculating (106) a sound source localization value (φ) based on the selected first and second microphones (11-2, 11-3) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93); and
tracking (107) a position of the speaker (as per speaker’s voice) based on the SSL value (φ) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94).

As per Claim 2, Shin further discloses wherein the first and second reference values (correlation coefficients) are respectively gains of the first and third microphones (11-2, 11-8) (¶53-58, 88), confidence scores of the first and third microphones or times required for the first and third microphones to receive the wake-up voice.

As per Claim 3, Shin further discloses wherein the method further includes:
obtaining a third reference value (correlation coefficient) based on the first microphone (11-2) and a fourth microphone (11-1) disposed at a fourth vertex of the quadrangle (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93);
obtaining a fourth reference value (correlation coefficient) based on the second microphone (11-3) disposed at the second vertex and the third microphone (11-8) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93);
comparing the obtained third and fourth reference values (correlation coefficients) to select the fourth microphone (11-1) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93);
wherein tracking (107) the position of the speaker (as per speaker’s voice) includes:

obtaining a second SSL value (φ) based on the first and fourth microphones (11-2, 11-1) among the selected first, second, and fourth microphones (11-2, 11-3, 11-1) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94); and
determining the position of the speaker (as per speaker’s voice) based on the first and second SSL values (φ) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94).

As per Claim 4, Shin further discloses wherein the method further includes:
determining whether the first SSL value (φ) is within a first angle range (as per ω) (Figs. 3-4; ¶64-80), wherein the first angle range (as per ω) is a first preset angle range based on a center of the robot (10) (Figs. 3-4; ¶64-80), wherein when the speaker (as per speaker’s voice) is in the first preset angle range (as per ω), the first and second microphones (11-2, 11-3) reliably receive the wake up voice from the speaker (as per speaker’s voice) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94); and 
when the first SSL value (φ) is within the first angle range (as per ω), determining the first SSL value (φ) as the position of the speaker (as per speaker’s voice) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94).

As per Claim 5, Shin further discloses wherein the method further includes:
when the first SSL value (φ) is not within the first angle range (as per ω) (Figs. 3-4; ¶64-80), determining whether the second SSL value (φ as per another microphone) is within a second angle range (as per ω for another microphone 11) (Figs. 3-4; ¶64-80), wherein the second angle range (as per ω for another microphone 11) is a second preset angle range based on a center of the robot (10) (Figs. 3-4; ¶64-80), wherein when the speaker (as per speaker’s voice) is in the second preset angle range as per ω for another microphone 11), the first and fourth microphones (11-2, 11-1) reliably receive the wake up voice from the speaker (as per speaker’s voice) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94); and


As per Claim 8, Shin further discloses:
wherein each of the third and fourth reference values (correlation coefficients) is a gain of a corresponding microphone (¶53-58, 88),
wherein the third reference value (correlation coefficient) is a sum of gains of the first microphone (11-2) and the fourth microphone (11-1) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93), 
wherein the fourth reference value (correlation coefficient) is a sum of gains of the second microphone (11-3) and the third microphone (11-8) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93).

As per Claim 9, Shin discloses a movable robot (10) for determining a position of a speaker (as per speaker’s voice in ¶48, 55) (Figs. 1, 3-4; ¶50-51, 76-86), the robot (10) including:
first to fourth microphones (e.g., 11-1, 11-2, 11-3, 11-8) installed at four vertexes of a quadrangle of a horizontal cross section of the robot (10) (Figs. 1, 3-4; ¶50-51, 76-86) respectively;
a processor (hardware operating as components 12, 20, 30, 40, 50 of apparatus 1) (Fig. 2; ¶53-57); and
a memory (instructions configuring hardware to function as 12, 20, 30, 40, 50 of apparatus 1) for storing instructions therein executable by the processor (hardware operating as components 12, 20, 30, 40, 50 of apparatus 1) (Fig. 2; ¶53-57),
wherein the processor (hardware operating as components 12, 20, 30, 40, 50 of apparatus 1) (Fig. 2; ¶53-57) is configured for:
receiving a wake-up voice (101 as per speaker’s voice) through first and third microphones (11-2, 11-8) disposed respectively at first and third vertices in a diagonal direction (Figs. 3, 6; ¶48, 55, 76, 87-88);

comparing the obtained first and second reference values (correlation coefficients) to select the first microphone (11-2) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93);
selecting (105) a second microphone (11-3) disposed at a second vertex, wherein the first and second microphones (11-2, 11-3) are on a front side of the quadrangle (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93);
calculating (106) a sound source localization (φ) value based on the selected first and second microphones (11-2, 11-3) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93); and
tracking (107) a position of the speaker (as per speaker’s voice) based on the SSL value (φ) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94).

As per Claim 10, Shin further discloses wherein the first and second reference values (correlation coefficients) are respectively gains of the first and third microphones (11-2, 11-8) (¶53-58, 88), confidence scores of the first and third microphones or times required for the first and third microphones to receive the wake-up voice.

As per Claim 11, Shin further discloses wherein the processor (hardware operating as components 12, 20, 30, 40, 50 of apparatus 1) is further configured for:
obtaining a third reference value (correlation coefficient) based on the first microphone (11-2) and a fourth microphone (11-1) disposed at a fourth vertex of the quadrangle (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93);
obtaining a fourth reference value (correlation coefficient) based on the second microphone (11-3) disposed at the second vertex and the third microphone (11-8) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93);

wherein when the processor (hardware operating as components 12, 20, 30, 40, 50 of apparatus 1) is configured for tracking (107) the position of the speaker (as per speaker’s voice), the processor (hardware operating as components 12, 20, 30, 40, 50 of apparatus 1) is configured for:
obtaining a first SSL value (φ) based on the first and second microphones (11-2, 11-3) among the selected first, second, and fourth microphones (11-2, 11-3, 11-1) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94);
obtaining a second SSL value (φ) based on the first and fourth microphones (11-2, 11-1) among the selected first, second, and fourth microphones (11-2, 11-3, 11-1) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94); and
determining the position of the speaker (as per speaker’s voice) based on the first and second SSL values (φ) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94).

As per Claim 12, Shin further discloses wherein the processor (hardware operating as components 12, 20, 30, 40, 50 of apparatus 1) is further configured for:
determining whether the first SSL value (φ) is within a first angle range (as per ω) (Figs. 3-4; ¶64-80), wherein the first angle range (as per ω) is a first preset angle range based on a center of the robot (10) (Figs. 3-4; ¶64-80), wherein when the speaker (as per speaker’s voice) is in the first preset angle range (as per ω), the first and second microphones (11-2, 11-3) reliably receive the wake up voice from the speaker (as per speaker’s voice) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94); and 
when the first SSL value (φ) is within the first angle range (as per ω), determining the first SSL value (φ) as the position of the speaker (as per speaker’s voice) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94).

As per Claim 13, Shin further discloses wherein the processor (hardware operating as components 12, 20, 30, 40, 50 of apparatus 1) is further configured for:

when the second SSL value (φ as per another microphone) is within the second angle range (as per ω), determining the second SSL value (φ as per another microphone) as the position of the speaker (as per speaker’s voice) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-94).

As per Claim 16, Shin further discloses:
wherein each of the third and fourth reference values (correlation coefficients) is a gain of a corresponding microphone (¶53-58, 88),
wherein the third reference value (correlation coefficient) is a sum of gains of the first microphone (11-2) and the fourth microphone (11-1) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93), 
wherein the fourth reference value (correlation coefficient) is a sum of gains of the second microphone (11-3) and the third microphone (11-8) (Figs. 3-4, 6; ¶48, 53-66, 76, 87-93).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Pub. No. 2011/0103191) in view of Li (US Pub. No. 2016/0173978).

As per Claim 6, Shin discloses all limitations of Claim 5.  Shin further discloses wherein the first angle range (as per ω) is greater than the second angle range (as per ω for another microphone 11) (Figs. 3-4; ¶64-80).  In Shin, the microphones (11) are arranged at substantially equal intervals in a circle (¶23, 36, 50, 88, 100).  Shin does not expressly disclose wherein the quadrangle is rectangular, wherein a distance between the first and second microphones is smaller than a distance between the first and fourth microphones.
Li discloses a system for receiving sound signals via microphones (Figs. 2A, 7; ¶75, 129-136).  In one embodiment, the microphones are in a circular array (¶79).  In an alternative embodiment, the 
Therefore, from these teachings of Shin and Li, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply to implement a rectangular array as per Li within the system of Shin since doing so would be, according to Li, a matter of design choice.  Applying the teachings of Li to the system of Shin would involve “wherein the quadrangle is rectangular” Li discloses microphones arranged in a rectangular array.  Further, the system would involve “wherein a distance between the first and second microphones is smaller than a distance between the first and fourth microphones” in that a rectangular array of microphones as per Li has two long edges between microphones and two short edges between microphones.

As per Claim 7, the combination of Shin and Li teaches or suggests all limitations of Claim 6.  Shin further discloses wherein the first angle range (as per ω) is between 270 to 90 degrees (as per microphone 11-1 measured counterclockwise to speaker), wherein the second angle range (as per ω for another microphone 11-3 measured counterclockwise to speaker) is between 240 to 310 degrees (as per microphone 11-3 measured counterclockwise to speaker), wherein the first angle range (as per ω) is set to partially overlap the second angle range (as per ω for another microphone) (Figs. 3-4; ¶64-80).

As per Claim 14, Shin discloses all limitations of Claim 13. Shin further discloses wherein the first angle range (as per ω) is greater than the second angle range (as per ω for another microphone 11) (Figs. 3-4; ¶64-80).  In Shin, the microphones (11) are arranged at substantially equal intervals in a circle (¶23, 36, 50, 88, 100).  Shin does not expressly disclose wherein the quadrangle is rectangular, wherein a distance between the first and second microphones is smaller than a distance between the first and fourth microphones.
Li discloses a system for receiving sound signals via microphones (Figs. 2A, 7; ¶75, 129-136).  In one embodiment, the microphones are in a circular array (¶79).  In an alternative embodiment, the 
Therefore, from these teachings of Shin and Li, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply to implement a rectangular array as per Li within the system of Shin since doing so would be, according to Li, a matter of design choice.  Applying the teachings of Li to the system of Shin would involve “wherein the quadrangle is rectangular” Li discloses microphones arranged in a rectangular array.  Further, the system would involve “wherein a distance between the first and second microphones is smaller than a distance between the first and fourth microphones” in that a rectangular array of microphones as per Li has two long edges between microphones and two short edges between microphones.

As per Claim 15, the combination of Shin and Li teaches or suggests all limitations of Claim 14. Shin further discloses wherein the first angle range (as per ω) is between 270 to 90 degrees (as per microphone 11-1 measured counterclockwise to speaker), wherein the second angle range (as per ω for another microphone 11-3 measured counterclockwise to speaker) is between 240 to 310 degrees (as per microphone 11-3 measured counterclockwise to speaker), wherein the first angle range (as per ω) is set to partially overlap the second angle range (as per ω for another microphone) (Figs. 3-4; ¶64-80).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shimada (US Pub. No. 2018/0286432) discloses a robot control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664